Citation Nr: 1725897	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  16-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 10 percent for bilateral hearing loss.  

2. Entitlement to an initial compensable rating for surgical scarring from coronary artery bypass graft associated with coronary arteriosclerotic heart disease.

3. Entitlement to an effective date earlier than June 1, 2014 for dependency establishment.  

REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953, from September 1957 to October 1957, and from January 1958 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2015 and May 2015 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2017 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

By way of history, the RO in the April 2015 rating decision in part granted a 10 percent rating for bilateral hearing loss and granted service connection for surgical scarring of a coronary artery bypass graft procedure assigning a noncompensable evaluation effective May 8, 2014.  In May 2015 the Veteran through his attorney filed a notice of disagreement (NOD), VA Form 21-0958, stating that he disagreed with the 10 percent rating for bilateral hearing loss and the noncompensable rating for surgical scarring resulting from the coronary artery bypass graft procedure.  Although the Veteran also indicated that he disagreed with the effective dates of these ratings, the effective date issues are part and parcel of the increased rating issues currently on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Under Hart, the Board will review the adequacy of the evaluations assigned throughout the appeal period, including the effective date assigned to the evaluations in question.  

In March 2017, the Veteran filed a claim of service connection for a skin condition as secondary to heart medication and the Board refers it to the RO for appropriate action.  The Board also refers to the RO the question/issue of whether the Veteran submitted a timely notice of disagreement to an April 2015 rating decision that denied the assignment of a rating greater than 30 percent for coronary arteriosclerotic heart disease status post bypass surgery.  As to the latter issue, the RO's attention is directed statements made by the Veteran, through his attorney, in May 2015, January 2016, and April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of higher ratings for bilateral hearing loss and surgical scarring from coronary artery bypass graft associated with coronary arteriosclerotic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By rating decision in January 2011, the Veteran was awarded a rating of 30 percent for coronary arteriosclerotic heart disease status post bypass surgery (effective August 31, 2010), making him eligible to receive the dependency allowance.

2. In a January 2011 cover letter to the above referenced rating decision, the Veteran was requested to complete and return the enclosed VA Form 21-686c, Declaration of Status of Dependents.

3. The Veteran did not submit a valid and updated VA Form 21-686c certifying specific information relating to his spouse, claimed as a dependent, until April 27, 2015.

4. A May 2015 decision letter notified the Veteran that his dependent spouse was added to his award effective May 8, 2014, with commencement of pay on June 1, 2014, which is the first day of the month following the effective date.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 1, 2014 for dependency establishment are not met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.109, 3.158, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA).  However, these provisions are not applicable in cases such as this where resolution of the claim is as a matter of law. See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  No amount of additional evidentiary development would change the result of this case. Accordingly, VA's duties to notify and assist are not applicable and need not be addressed.

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and children, provided that the disability is rated not less than 30 percent disabling. 
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110 (f).

Awards of additional compensation for dependents shall be effective the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401 (b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401 (b)(1).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application. 38 C.F.R. § 3.109 (a)(1).  The provisions of this regulation are applicable to original applications and applications for increase based on dependents. 38 C.F.R. § 3.109 (a)(2).

When evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158.  Payment of monetary benefits are to commence on the first of the month following the effective date of the award.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The Veteran contends that the effective date for his dependent benefits should go back to January 31, 2011, the date of a rating decision that award him a 30 percent rating.  

In a rating decision dated in January 2011, the RO granted service connection for coronary arteriosclerotic heart disease status post bypass surgery and assigned a 30 percent rating effective August 31 2010.  Prior to the January 2011 rating decision, the Veteran was in receipt of a combined rating of 10 percent.  See code sheet associated with May 2010 rating decision.  In a January 2011 notification letter accompanying the January 2011 rating decision the Veteran was notified that he was granted a 30 percent rating effective August 31, 2010 for coronary arteriosclerotic heart disease status post bypass surgery and that he was being payed as a single veteran with no dependents as the information he sent regarding his dependents was not complete.  In the letter he was specifically instructed to fill out VA Form 21-686c, "Declaration of Status of Dependents" before additional benefits for dependents can be paid.  A copy of VA Form 21-686c, was not received from the Veteran until April 27, 2015.

The Veteran's attorney contended that the Veteran was not informed that he had only one year from the date of the January 2011 letter to submit VA form 21-686c.  See Transcript.  Such is not the case.  The January 2011 clearly advised the notice letter Veteran that VA may be able to pay him from the date his claim was received, if VA received the information or evidence within one year from the date of the January 2011 letter.  The letter further stated that if the requested information was not received within one year from the date of the January 2011 letter the Veteran could only be paid from the date the information was received.  

Based on a review of the evidence, the Board concludes that an effective date earlier than June 1, 2014, for the addition of the Veteran's spouse as a dependent is not warranted. 

The RO specifically requested in January 2011, in conjunction with the award of a 30 percent rating, that the Veteran provide information regarding his dependents.  There is no evidence indicating that this letter was returned as undeliverable nor does the Veteran contend that he did not receive the letter.  Simply, the Veteran did not submit the requested documentation within the specified time period.  Consideration has been given to the argument that VA knew he had a spouse as a January 2010 report of contact references his spouse and because the Veteran filed a copy of VA Form 21-686c back in January 1954.  VA's receipt of those documents has no impact on its authority to request updated evidence of the status of the Veteran's dependents.  Clearly, one's dependents may, and often do, change over time.  It is VA's duty to insure that payment of benefits is based on the current state of the Veteran's dependents.  See 38 C.F.R. § 3.652 (a). 

As discussed above, if the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 C.F.R. § 3.109 (a)(1).  There is no indication that the Veteran submitted the requested information regarding his current dependent spouse within one year of the January 2011 notice letter.  Indeed, although the Veteran's VA Form 21-686c was not received until April 27, 2015, the Board will not disturb the effective date of May 8, 2014 with a June 1, 2014 date for commencement of payment of a dependent spouse pursuant to 38 C.F.R. § 3.31.  Consequently, an effective date earlier than June 1, 2014 for dependency establishment must be denied as a matter of law.

The law and regulations concerning additional compensation for dependents and the effective dates are very specific.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than June 1, 2014 for dependency establishment is denied.  

	(REMAND ON NEXT PAGE)



REMAND

During the March 2017 Board hearing he testified that his hearing loss increased in severity since his last VA examination.  The Veteran was last afforded a VA audiological examination in April 2015.  A remand is thereby necessary to afford the Veteran a new and contemporaneous VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

As for the Veteran's claim for surgical scarring from coronary artery bypass graft associated with coronary arteriosclerotic heart disease, he has not been afforded a VA scar examination to assess the severity of his scarring associated with his heart condition.  Although VA heart examinations in April 2015 and January 2016 show that the Veteran had scars there were not painful nor unstable, the Veteran during his March 2017 Board hearing testified that his scars were painful and his spouse indicated that at times the scarring scales up or flakes off.  Thus under the duty to assist the Veteran should be afforded a VA examination that addresses the current level of severity of his scars from the coronary artery bypass graft.  

Lastly, in July 2014 the Veteran submitted written authorization for VA to obtain records from the Atlanta Hearing Institute.  These records do not appear in the claims file and on remand an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the Veteran's assistance obtain copies of any pertinent records from the Atlanta Hearing Institute.  See Veteran's July 2014 authorization.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.
   
2.  Afterwards, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examiner is asked to describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected scarring from coronary artery bypass graft.  The examiner must review the claims file and should note that review in the report. Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected surgical scarring from coronary artery bypass graft associated with coronary arteriosclerotic heart disease.  Specifically, the evaluation of residual scars should address the severity of each scar, including the size of each scar, whether it is deep, superficial, linear, nonlinear, unstable, painful, causes limitation of motion, and any other findings that are relevant.  

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


